


110 HR 1289 IH: Community Reinvestment Modernization Act of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1289
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Gutierrez, Ms. Schakowsky,
			 Mr. Carnahan,
			 Mr. Conyers,
			 Mr. Fattah,
			 Mr. Brady of Pennsylvania,
			 Mrs. Jones of Ohio,
			 Ms. Corrine Brown of Florida, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To enhance the availability of capital and credit for all
		  citizens and communities, to ensure that community reinvestment keeps pace as
		  banks, securities firms, and other financial service providers become
		  affiliates as a result of the enactment of the Gramm-Leach-Bliley Act, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Community Reinvestment Modernization Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—Modernization of Community Reinvestment Act of 1977 and
				community service obligations
					Sec. 101. Repeal of recent regulatory changes to the
				application of the Community Reinvestment Act of 1977 and restoration of
				comprehensive examinations.
					Sec. 102. Extension of community reinvestment obligations
				within a financial holding company.
					Sec. 103. Provisions relating to improved responsiveness of
				insured depository institutions to Community
				Reinvestment Act of 1977.
					Sec. 104. Reduction of CRA rating due to predatory lending and
				other negative credit practices.
					Sec. 105. Responsiveness to community needs for securities and
				investment services.
					Sec. 106. Responsiveness to community needs for mortgages and
				mortgage related services by mortgage banks.
					Sec. 107. Responsiveness to community needs for insurance
				services.
					Sec. 108. Satisfactory ratings required by securities company,
				mortgage bank, and insurance company affiliates of financial holding
				companies.
					Title II—Data disclosure requirements
					Subtitle A—Disclosure of insurance availability and insurer
				investment information
					Sec. 201. Short title.
					Sec. 202. Establishment of general requirements to submit
				information.
					Sec. 203. Reporting of noncommercial insurance
				information.
					Sec. 204. Reporting of rural insurance information.
					Sec. 205. Waiver of reporting requirements.
					Sec. 206. Reporting by private mortgage insurers.
					Sec. 207. Reporting of information regarding investments by
				insurers.
					Sec. 208. Submission of information to Secretary and
				maintenance of information.
					Sec. 209. Availability and access system.
					Sec. 210. Designations.
					Sec. 211. Enforcement.
					Sec. 212. Exemption and relation to State laws.
					Sec. 213. Regulations.
					Sec. 214. Definitions.
					Sec. 215. Effective date.
					Subtitle B—Improvements in other data disclosure
				requirements
					Sec. 221. Maintenance and disclosure of information by the
				Financial Institutions Examination Counsel.
					Title III—Regulatory and structural reforms
					Sec. 301. Antiredlining requirement for financial holding
				companies.
					Sec. 302. Notice and public comment required before
				establishing a financial holding company.
					Sec. 303. Public meetings for bank acquisitions and
				mergers.
					Sec. 304. Branch closure requirements.
					Sec. 305. CRA examination schedule for small banks.
					Sec. 306. CRA sunshine requirements.
					Sec. 307. Continuing community reinvestment requirement for
				financial holding companies.
					Sec. 308. Changes in reporting requirements under the Home
				Mortgage Disclosure Act of 1975.
				
			2.FindingsThe Congress finds as follows:
			(1)It is necessary to increase homeownership
			 and small business ownership for low- and moderate-income borrowers and persons
			 of color. It also is necessary to close the wealth gap in the United States and
			 to increase access to insurance and securities products.
			(2)The Community
			 Reinvestment Act of 1977 has been effective in increasing access to credit and
			 capital because it imposes an affirmative and continual obligation on banks and
			 thrifts to meet the needs of the local communities in which they are
			 chartered.
			(3)The Community Reinvestment Act of 1977 has
			 leveraged more than $4,000,000,000,000 in loans and investments for low- and
			 moderate-income communities according to the National Community Reinvestment
			 Coalition.
			(4)Major studies,
			 including those conducted by the Secretary of the Treasury, the Board of
			 Governors of the Federal Reserve System, and Harvard University, have found
			 that the Community Reinvestment Act of 1977 increases home mortgage lending to
			 minority and low- and moderate-income communities and that this lending is
			 profitable.
			(5)The Community
			 Reinvestment Act of 1977 has leveraged a tremendous increase in home mortgage
			 lending to minority and low- and moderate-income borrowers as compared to
			 whites and middle-income borrowers; from 1993 through 2002, home mortgage
			 lending has increased by 79.5 percent to Blacks, by 185.8 percent to Hispanics,
			 by 29.6 percent to whites, by 90.6 percent to low- and moderate-income
			 borrowers, and by 51.4 percent to middle-income borrowers.
			(6)While the
			 Community Reinvestment Act of 1977 has been effective, significant wealth
			 disparities remain; in the fourth quarter of 2004, the white homeownership rate
			 was 76.2 percent while the African-American and Hispanic homeownership rates
			 were 49.1 percent and 48.9 percent, respectively.
			(7)In 2002, the
			 median net worth for Hispanic and African-American households was $7,932 and
			 $5,988 respectively, while, in sharp contrast, the median net worth for White
			 households was $88,651.
			(8)Research conducted
			 by the chief economist of the National Association of Insurance Commissioners
			 found that after controlling for risk of loss, a 10 percentage point increase
			 in the number of minorities in a zip code is associated with a 2 percentage
			 point increase in the number of ‘FAIR plans’, which are government-sponsored
			 insurance plans of last resort for those who cannot obtain insurance in the
			 private market.
			(9)In order to
			 increase access to credit, wealth and insurance, it is necessary to modernize
			 the Community Reinvestment Act of 1977 to reflect shifting trends in the
			 financial services industry since, currently, only about 40 percent of the
			 assets in the financial industry reside in bank and thrifts and are covered by
			 the Community Reinvestment Act of 1977, which is down from about 60 percent in
			 the early 1980s.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To enhance the
			 availability of financial services to citizens of all economic circumstances
			 and in all geographic areas.
			(2)To enhance the
			 ability of financial institutions to meet the capital and credit needs of all
			 citizens and communities, including underserved communities and
			 populations.
			(3)To
			 ensure that community reinvestment keeps pace with the affiliation of banks,
			 securities firms, and other financial service providers, as provided by the
			 Gramm-Leach-Bliley Act.
			IModernization of
			 Community Reinvestment Act of 1977
			 and community service obligations
			101.Repeal of
			 recent regulatory changes to the application of the Community Reinvestment Act
			 of 1977 and restoration of comprehensive examinations
				(a)In
			 generalThe revisions to the
			 regulations of the Comptroller of the Currency, the Board of Governors of the
			 Federal Reserve System, the Federal Deposit Insurance Corporation, and the
			 Director of the Office of Thrift Supervision that are described in subsection
			 (b) shall cease to be effective as of such date and the regulations of such
			 agencies in effect before the date of the publication of the regulations
			 described in subsection (b) shall apply after such date of enactment.
				(b)Regulations
			 describedThe regulations referred to in subsection (a) are any
			 of the following regulations:
					(1)The regulations
			 published jointly in final form on August 2, 2005, 70 Federal Register 44256 et
			 seq.—
						(A)by the Comptroller
			 of the Currency, amending 12 Code of Federal Regulations part 25;
						(B)by the Board of Governors of the Federal
			 Reserve System, amending 12 Code of Federal Regulations part 228; and
						(C)by the Federal Deposit Insurance
			 Corporation, amending 12 Code of Federal Regulations part 345.
						(2)The regulation published as a final
			 regulation on August 18, 2004, 69 Federal Register 51155, et seq., by the
			 Director of the Office of Thrift Supervision, amending 12 Code of Federal
			 Regulations part 563e.
					(3)The regulation published as a final
			 regulation on March 2, 2005, 70 Federal Register 10023, et seq., by the
			 Director of the Office of Thrift Supervision, also amending 12 Code of Federal
			 Regulations part 563e.
					102.Extension of
			 community reinvestment obligations within a financial holding
			 companySection 4(l) of the
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1843(l)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Community
				needs
						(A)In
				GeneralAll nonbank affiliates of bank holding companies that
				engage in lending or offer banking products or services shall be subject to the
				Community Reinvestment Act of 1977
				in accordance with this paragraph and in the same manner as a regulated
				financial institution (as defined in such Act) and the record of any such
				affiliate in meeting community credit, investment, and consumer needs shall be
				taken into account by the Federal regulatory agency with jurisdiction over the
				affiliate’s bank holding company in the course of reviewing the activities of
				the bank holding company or any application by such affiliate.
						(B)Banking products
				and services definedFor purposes of this paragraph, the term
				banking products and services includes—
							(i)insured deposits
				(as defined in section 3 of the Federal Deposit
				Insurance Act) and related deposit services;
							(ii)consumer loans
				and extensions of credit and the servicing such loans and extensions of
				credit;
							(iii)loans to
				purchase, refinance, construct, improve, or repair domestic residential housing
				or manufactured housing, including single-family and multifamily residential
				housing loans and home-equity loans, and the servicing of such loans;
							(iv)small business
				and commercial loans and the servicing of such loans; and
							(v)checking accounts,
				savings accounts, and related accounts or instruments, including accounts from
				which the owner may make withdrawals by negotiable or transferable instruments
				for the purpose of making payments to third
				parties.
							.
			103.Provisions
			 relating to improved responsiveness of insured depository institutions to
			 Community Reinvestment Act of
			 1977
				(a)Rating required
			 for each State, metropolitan area, and service areaSection
			 807(b)(1) of the Community Reinvestment Act of
			 1977 (12 U.S.C. 2906(b)(1)) is amended by striking subparagraph (B)
			 and inserting the following new subparagraphs:
					
						(B)Initial separate
				evaluation and rating for State, metropolitan, other service areas
				requiredThe information required by clauses (i) and (ii) of
				subparagraph (A) with respect to any regulated financial institution shall be
				presented separately, and an initial rating shall be determined separately,
				for—
							(i)each metropolitan
				area in which the regulated financial institution maintains 1 or more domestic
				branches;
							(ii)each State in
				which the regulated financial institution maintains 1 or more domestic branches
				outside of a metropolitan area; and
							(iii)each community
				in which the regulated financial institution makes more than 0.5 percent of the
				total amount of loans.
							(C)Content of
				separate evaluationA written evaluation to which subparagraph
				(B) applies shall describe how the Federal financial supervisory agency has
				performed the examination of the regulated financial institution, including a
				list of the individual domestic branches examined.
						(D)Low and high
				satisfactory ratingsIn
				assigning ratings under subparagraphs (A) and (B), a Federal financial
				supervisory agency may assign a rating of low satisfactory record of
				meeting community credit needs or high satisfactory record of
				meeting community credit needs in lieu of the rating referred to in
				paragraph (2)(B).
						(E)CRA improvement
				plan
							(i)In
				generalWhenever a regulated financial institution receives a
				rating of low satisfactory or lower in any State, metropolitan
				area, or other community in which it made more than 0.5 percent of total amount
				of loans, the financial institution shall submit a CRA improvement plan,
				subject to public notice and comment, to the appropriate Federal financial
				supervisory agency.
							(ii)Contents of
				planAny CRA improvement plan
				submitted to an appropriate Federal financial supervisory agency by a regulated
				financial institution pursuant to clause (i) shall describe how the institution
				intends to improve its performance in meeting the credit needs, including low-
				and moderate-income neighborhoods, in the service areas where the institution
				received a rating of low satisfactory or lower.
							(iii)Review of
				planAny appropriate Federal
				financial supervisory agency regulatory agency which receives a CRA improvement
				plan under clause (i) from a regulated financial institution shall review the
				plan and either approve the plan or send it back to the institution for
				revisions.
							(iv)Quarterly
				reportsAfter an appropriate
				Federal financial supervisory agency regulatory agency which receives a CRA
				improvement plan under clause (i) from a regulated financial institution
				approves the plan, the financial institution shall submit reports and data to
				the agency on a quarterly basis so that the regulatory agency and the general
				public can monitor CRA performance.
							(v)Additional
				limitationsIf any regulated
				financial institution receives a rating of Needs-to-improve or
				Substantial noncompliance in any service area, the appropriate
				Federal financial supervisory agency may not accept or approve any application
				by such institution or any merger applications involving such institution.
							(vi)Consideration
				of performance in certain reviewsIf any regulated financial institution
				receives a rating of low satisfactory in any service area, the
				appropriate Federal financial supervisory agency shall consider the progress of
				the institution in meeting the goals described in the CRA improvement plan as
				an integral factor in reviews of any application by such institution or any
				merger applications involving such
				institution.
							.
				(b)Additional
			 performance factorsSection 804(a)(1) of the
			 Community Reinvestment Act of 1977
			 (12 U.S.C. 2903(a)(1)) is amended—
					(1)by inserting
			 and neighborhoods of different racial characteristics after
			 low- and moderate-income neighborhoods; and
					(2)By inserting
			 , taking into account the institution’s share of the total amount of
			 credit extended in neighborhoods of different racial and income characteristics
			 within such community before the semicolon at the end.
					(c)Technical and
			 conforming amendments
					(1)Section
			 807(b)(1)(A)(iii) of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2906(b)(1)(A)(iii)) is amended—
						(A)by inserting
			 overall after the institution’s; and
						(B)by inserting
			 , taking into account each of the initial ratings determined under
			 subparagraph (B) for each State, metropolitan, and service area in which the
			 institution makes more than 0.5 percent of the total amount of loans
			 before the period at the end.
						(2)Section 807 of the
			 Community Reinvestment Act of 1977
			 (12 U.S.C. 2906) is amended—
						(A)by striking
			 subsection (d); and
						(B)by redesignating
			 subsection (e) as subsection (d).
						104.Reduction of
			 CRA rating due to predatory lending and other negative credit
			 practices
				(a)In
			 GeneralSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C.
			 2903) is amended by adding at the end the following new subsections:
					
						(d)Treatment of
				predatory lending and other discriminatory credit practices
							(1)In
				generalIn the case of a regulated financial institution, or an
				affiliate or business partner of any such institution, which the appropriate
				Federal financial supervisory agency determines has engaged in any credit
				practice which has a negative impact on a community or neighborhood, such as
				predatory lending or abusive payday lending, or has engaged in any other
				lending practice or service in a manner which unlawfully discriminates against
				any person or against minority or low- and moderate-income neighborhoods, the
				agency—
								(A)may not take any
				such practice or service into account in assessing the institution’s record of
				meeting the credit needs of its entire community; and
								(B)shall reduce the
				rating that would otherwise obtain under section 807 with respect to such
				institution after consideration of the extent of such negative or
				discriminatory practice or service.
								(2)Unlawful
				discrimination and predatory lendingFor purposes of paragraph (1), the terms
				predatory lending and unlawfully discriminates
				include any lending or discriminatory practice those that violates the Fair
				Housing Act, the Equal Credit Opportunity Act, the Truth in Lending Act, the
				Real Estate Settlement Procedures Act, the Federal Trade Commission Act, or any
				other consumer and fair lending law, including the law of any State or
				political subdivision of any State.
							(e)Maintenance of
				certain recordsFor purposes of determining whether a regulated
				financial institution engages in any practice or service described in
				subsection (d), an appropriate Federal financial supervisory agency may
				require, by regulation, regulated financial institutions to maintain records of
				the terms and conditions of credit extended by the institution or the terms and
				conditions at which credit was offered even though no credit was
				extended.
						.
				105.Responsiveness
			 to community needs for securities and investment services
				(a)Affirmative
			 obligationThe purpose of this section is to recognize that each
			 securities company has, with respect to each community comprising an assessment
			 area of such company, a continuing and affirmative obligation to meet the need
			 for financial services in such communities, including the needs of low- and
			 moderate-income neighborhoods and persons of modest means.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term assessment area means, with respect to
			 a securities company, each community in which such company—
						(A)maintains a retail
			 office or is represented by an agent; or
						(B)has not less than
			 0.5 percent of the total market in securities.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Securities
			 companyThe term securities company means any person
			 who is—
						(A)a broker or dealer
			 that is registered under the Securities
			 Exchange Act of 1934;
						(B)a registered
			 investment adviser, properly registered by or on behalf of either the
			 Securities and Exchange Commission, with respect to the investment advisory
			 activities of such investment adviser and activities incidental to such
			 investment advisory activities; or
						(C)an investment
			 company that is registered under the Investment
			 Company Act of 1940.
						(c)Program
					(1)In
			 GeneralThe Securities and Exchange Commission, in consultation
			 with the Secretary of the Treasury, shall develop a program to ensure that
			 securities companies meet the obligations described in subsection (a) and the
			 requirements of the program under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating a securities company’s record of helping to meet the securities
			 investment needs of its assessment area, including—
							(i)the number and distribution of customers
			 throughout the community, including minority and low- and moderate-income
			 customers and the dollar amounts of the investments made by such
			 customers;
							(ii)the number and distribution of customers
			 residing in minority and low- and moderate-income census tracts; and
							(iii)the extent to
			 which the company has adopted innovative and flexible marketing methods, such
			 as low minimum amounts to open accounts and low transaction fees, that
			 facilitate the sale of securities to low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating a securities company’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the securities company, through community development
			 investments, to the credit, capital, and community development needs of the
			 assessment area, including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating a securities company’s record of providing access to securities
			 services in each assessment area, including—
							(i)the distribution of the company's retail
			 offices by income level and minority level of census tract and the range of
			 services offered by retail offices across census tracts by income level and
			 minority level;
							(ii)the
			 company’s record of opening or closing retail offices in the assessment
			 area;
							(iii)the extent to
			 which the securities company has adopted effective alternate service systems in
			 minority and low- and moderate-income neighborhoods, such as providing the
			 means for minority and low- and moderate-income individuals to gain electronic
			 access to the company at workplaces, community centers, and similar locations
			 in low- and moderate-income neighborhoods; and
							(iv)the
			 extent to which the securities company has provided investment education and
			 other investment services, such as financial counseling classes, in minority
			 and low- and moderate-income neighborhoods in the assessment area.
							(3)Rating
						(A)In
			 GeneralAt least once in each 2-year period beginning after the
			 date of the enactment of this Act, the program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each securities company
			 in meeting the obligation established under subsection (a) in each assessment
			 area of the company; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the securities company in meeting such
			 obligation.
							(B)Rating
			 categoriesThe rating
			 categories used in rating the performance of any securities company shall
			 include Outstanding, High Satisfactory,
			 Satisfactory , Low Satisfactory,
			 Needs-to-Improve, and Substantial Noncompliance
			 or such other categories as the Commission may establish by regulation.
						(C)Treatment of
			 investment practices with negative impactsIn the case of any
			 securities company which the Securities and Exchange Commission determines has
			 engaged in securities and investment practices which have a negative impact on
			 any assessment area of the company or has otherwise engaged in any practice or
			 provided any service in a manner which unlawfully discriminates against any
			 person or against low- and moderate-income neighborhoods, the
			 Commission—
							(i)may
			 not take any such practice into account in assessing the extent to which such
			 company has met its obligation under subsection (a); and
							(ii)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company, after considering the extent of such negative or discriminatory
			 practice or service.”.
							(D)Maintenance of
			 certain recordsFor purposes of determining whether a securities
			 company engages in any practice or service described in subparagraph (B), the
			 Securities and Exchange Commission may require, by regulation, securities
			 companies to maintain records of the terms and conditions at which securities
			 products and services were provided by the company and the terms and conditions
			 at which such securities products or services were offered by the company even
			 though no transaction occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever a securities company receives a rating of
			 low satisfactory or lower in any assessment area, the company
			 shall submit a improvement plan, subject to public notice and comment, to the
			 Commission.
							(ii)Contents of
			 planAny improvement plan
			 submitted to the Commission by a securities company pursuant to clause (i)
			 shall describe how the institution intends to improve its performance in any
			 assessment area where the company received a rating of low
			 satisfactory or lower.
							(iii)Review of
			 planThe Commission shall
			 review any improvement submitted under clause (i) by a securities company and
			 either approve the plan or send it back to the company for revisions.
							(iv)Quarterly
			 reportsAfter the Commission
			 approves a improvement plan submitted by a securities company under clause (i),
			 the company shall submit reports and data on a quarterly basis so that the
			 Commission and the general public can monitor performance.
							(v)Additional
			 limitationsIf any securities
			 company receives a rating of Needs-to-improve or
			 Substantial noncompliance in any assessment area, the Commission
			 may not accept or approve any application by such securities company or any
			 merger applications involving such company.
							(vi)Consideration
			 of performance in certain reviewsIf any securities company receives a rating
			 of low satisfactory rating in any assessment area while such
			 company is operating under an approved improvement plan, the Commission shall
			 consider the progress in meeting the goals described in the improvement plan as
			 an integral factor in reviews of any application by such securities company or
			 any merger applications involving such company.
							(4)Consideration of
			 securities company ratingWhenever the Commission considers an
			 application to the Commission by a securities company, the Securities and
			 Exchange Commission shall—
						(A)take into account the overall rating of the
			 securities company under this section and any improvement plans submitted
			 pursuant to this section;
						(B)provide
			 opportunity for public comment on such rating; and
						(C)take into account
			 changes in the community reinvestment performance of such company since the
			 last overall rating and the likely future community reinvestment performance of
			 such company.
						(d)Release of
			 dataInformation collected by the Securities and Exchange
			 Commission in connection with the program under subsection (c) shall be made
			 publicly available by the Commission in a format similar to the format for
			 public disclosure of information under the Home Mortgage Disclosure Act of
			 1975, as determined to be appropriate by the Commission.
				106.Responsiveness
			 to community needs for mortgages and mortgage related services by mortgage
			 banks
				(a)Affirmative
			 obligationEach mortgage bank shall have, with respect to each
			 community comprising an assessment area of such mortgage bank, a continuing and
			 affirmative obligation to meet the mortgage credit and mortgage service needs
			 of such communities, including extensions of credit in low- and moderate-income
			 neighborhoods of such communities.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term assessment area means, with respect to
			 a mortgage bank, each community in which such company—
						(A)maintains a retail
			 office or is represented by an agent; or
						(B)has not less than
			 0.5 percent of the total market in housing-related loans.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Mortgage
			 bankThe term mortgage bank means any lender who
			 does not accept deposits (as defined in section 3 of the
			 Federal Deposit Insurance Act) and
			 originates housing-related loans.
					(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(c)Program
					(1)In
			 GeneralThe Secretary, in consultation with the Secretary of the
			 Treasury, shall develop a program to ensure that mortgage banks meet the
			 obligations described in subsection (a) and the requirements of the program
			 under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating a mortgage bank’s record of helping to meet the mortgage credit
			 and mortgage service needs of its assessment area, including—
							(i)the number and distribution of customers
			 throughout the community, including minority and low- and moderate-income
			 customers and the dollar amounts of the mortgage credit extended to such
			 customers by the mortgage bank;
							(ii)the
			 number and distribution of customers residing in minority and low- and
			 moderate-income neighborhoods and the dollar amounts of the mortgage credit
			 extended to such customers by the mortgage bank;
							(iii)the mortgage
			 bank's market share in neighborhoods of different racial and income
			 characteristics;
							(iv)the
			 mortgage bank's market share to borrowers of different racial and income
			 characteristics;
							(v)a
			 comparison of the rate at which the mortgage bank rejects applications from
			 minority and white applicants;
							(vi)any
			 evidence of illegal discriminatory credit practices, including prescreening, or
			 offering less favorable loan products to applicants of different racial
			 backgrounds; and
							(vii)the extent to
			 which the mortgage bank has adopted innovative and flexible marketing methods
			 and products that facilitate the extension of mortgage credit on a
			 nondiscriminatory basis to low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating a mortgage bank’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the mortgage bank, through community development investments,
			 to the credit, capital, and community development needs of the assessment area,
			 including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating a mortgage bank’s record of providing access to mortgage credit
			 and mortgage services in each assessment area, including—
							(i)the distribution of the mortgage bank's
			 retail offices by income level and minority level of census tract and the range
			 of services offered by retail offices across census tracts by income level and
			 minority level;
							(ii)the
			 bank’s record of opening or closing retail offices in the assessment
			 area;
							(iii)the extent to
			 which the mortgage bank has adopted effective alternate service systems in
			 minority and low- and moderate-income neighborhoods, such as providing the
			 means for low- and moderate-income individuals to gain electronic access to the
			 mortgage bank at workplaces, community centers, and similar locations in
			 minority and low- and moderate-income neighborhoods;
							(iv)the
			 extent to which the mortgage bank has provided home purchaser and home owner
			 education and other counseling services, such as financial counseling classes,
			 in minority and low- and moderate-income neighborhoods in the assessment
			 area;
							(v)the
			 mortgage bank’s market share in neighborhoods of different racial and income
			 characteristics;
							(vi)the
			 number of applications received from and loans made to minorities and low- and
			 moderate-income persons;
							(vii)a
			 comparison of the rate at which the mortgage bank rejects applications from
			 minority and white applicants; and
							(viii)any evidence of
			 illegal discriminatory credit practices, including prescreening, or offering
			 less favorable loan products to applicants of different racial
			 backgrounds.
							(3)Rating
						(A)In
			 GeneralThe program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each mortgage bank in
			 meeting the obligation established under subsection (a) in each assessment area
			 of the bank; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the mortgage bank in meeting such obligation.
							(B)Rating
			 categoriesThe rating categories used in rating the performance
			 of any mortgage bank shall include Outstanding, High
			 Satisfactory, Satisfactory , Low
			 Satisfactory, Needs-to-Improve, and Substantial
			 Noncompliance or such other categories as the Secretary may establish
			 by regulation.
						(C)Treatment of
			 credit practices with negative impacts
							(i)In
			 generalIn the case of any mortgage bank which the Secretary
			 determines has engaged in credit practices which have a negative impact on any
			 individuals or any assessment area of the company, such as prescreening or
			 predatory mortgage lending, or has otherwise engaged in any practice or
			 provided any service in a manner which unlawfully discriminates against any
			 person or against minority or low- and moderate-income neighborhoods, the
			 Secretary—
								(I)may not take any
			 such practice into account in assessing the extent to which such company has
			 met its obligation under subsection (a); and
								(II)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company, after considering the extent of such negative or discriminatory
			 practice or service.
								(ii)Unlawful
			 discrimination and predatory mortgage lendingFor purposes of
			 (i), the terms predatory mortgage lending and unlawfully
			 discriminates include any lending or discriminatory practice those that
			 violates the Fair Housing Act, the Equal Credit Opportunity Act, the Truth in
			 Lending Act, the Real Estate Settlement Procedures Act, the Federal Trade
			 Commission Act, or any other consumer and fair lending law, including the law
			 of any State or political subdivision of any State.
							(D)Maintenance of
			 certain recordsFor purposes of determining whether a mortgage
			 bank engages in any practice or service described in subparagraph (B), the
			 Secretary may require, by regulation, mortgage banks to maintain records of the
			 terms and conditions at which mortgage loans and other services were provided
			 by the company and the terms and conditions at which such mortgage loans and
			 other products and services were offered by the bank even though no transaction
			 occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever a mortgage bank receives a rating of low
			 satisfactory or lower in any assessment area, the bank shall submit a
			 improvement plan, subject to public notice and comment, to the Secretary.
							(ii)Contents of
			 planAny improvement plan
			 submitted to the Secretary by a mortgage bank pursuant to clause (i) shall
			 describe how the bank intends to improve its performance in any assessment area
			 where the bank received a rating of low satisfactory or lower.
							(iii)Review of
			 planThe Secretary shall
			 review any improvement submitted under clause (i) by a mortgage bank and either
			 approve the plan or send it back to the bank for revisions.
							(iv)Quarterly
			 reportsAfter the Secretary
			 approves a improvement plan submitted by a mortgage bank under clause (i), the
			 bank shall submit reports and data on a quarterly basis so that the Secretary
			 and the general public can monitor performance.
							(v)Additional
			 limitationsIf any mortgage
			 bank receives a rating of Needs-to-improve or Substantial
			 noncompliance in any assessment area, the Secretary may not accept or
			 approve any application by such mortgage bank or any merger applications
			 involving such bank.
							(vi)Consideration
			 of performance in certain reviewsIf any mortgage bank receives a rating of
			 low satisfactory rating in any assessment area, the Secretary
			 shall consider the progress in meeting the goals described in the improvement
			 plan as an integral factor in reviews of any application by such mortgage bank
			 or any merger applications involving such bank.
							(d)Consideration of
			 mortgage bank’s rating
					(1)Review of
			 ratingAt least once in each 2-year period beginning after the
			 date of the enactment of this Act, the Secretary shall—
						(A)conduct an examination of, and assign
			 ratings to, mortgage banks under this subsection;
						(B)review the overall
			 rating of each mortgage bank under this subsection;
						(C)provide opportunity
			 for public comment on such rating; and
						(D)review changes in
			 the community reinvestment performance of such mortgage bank since the last
			 overall rating and the likely future community reinvestment performance of such
			 mortgage bank.
						(2)Notification of
			 unsatisfactory performanceIf, in conjunction with a review
			 pursuant to paragraph (1), the Secretary determines that a mortgage bank has
			 failed to meet the bank’s obligations described in subsection (a) and the
			 requirements of the program under this subsection or failed to make
			 satisfactory improvements in meeting such obligations and requirements, the
			 Secretary shall notify the mortgage bank of such determination, describing the
			 conditions giving rise to the notice.
					(3)Agreement to
			 correct conditions requiredNot later than 45 days after the date of
			 receipt by a mortgage bank of a notice given under paragraph (2) (or such
			 additional period as the Secretary may permit), the mortgage bank shall execute
			 an agreement, based on an improvement plan, with the Secretary to comply with
			 the obligations and requirements applicable to the mortgage bank under this
			 section.
					(4)Secretary may
			 impose limitationsUntil the
			 conditions described in a notice to a mortgage bank under paragraph (2) are
			 corrected, the Secretary may impose such limitations on the extent to which
			 mortgage loans originated, held, or serviced by such mortgage bank may be
			 acquired by the Federal Home Mortgage Corporation, the Federal National
			 Mortgage Association, or the Government National Mortgage Association, as the
			 Secretary determines to be appropriate under the circumstances and consistent
			 with the purposes of this section.
					(5)Failure to
			 correctIf the conditions
			 described in a notice to a mortgage bank under paragraph (2) are not corrected
			 within 180 days after the date of receipt by the mortgage bank of a notice
			 under paragraph (2), the Secretary shall prohibit the Federal Home Mortgage
			 Corporation, the Federal National Mortgage Association, or the Government
			 National Mortgage Association from acquiring any mortgage loan originated,
			 held, or serviced by such mortgage bank.
					(6)ConsultationIn
			 taking any action under this subsection, the Secretary shall consult with all
			 relevant Federal and State regulatory agencies and authorities.
					107.Responsiveness
			 to community needs for insurance services
				(a)Affirmative
			 obligationThe purpose of this section is to recognize that each
			 insurance company has, with respect to each community comprising an assessment
			 area of such company, a continuing and affirmative obligation to meet the need
			 for insurance services in such communities, including the needs of low- and
			 moderate-income neighborhoods and persons of modest means.
				(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Assessment
			 areaThe term assessment area means, with respect to
			 an insurance company, each community in which such company—
						(A)maintains a retail
			 office or is represented by an agent; or
						(B)has not less than
			 0.5 percent of the total market in insurance.
						(2)Community
			 development investmentThe term community development
			 investment means investment in activities that revitalize and stabilize
			 low- and moderate-income neighborhoods and directly benefit low- and
			 moderate-income individuals, including investment in affordable housing,
			 community services, small-business development, and economic
			 development.
					(3)Insurance
			 companyThe term insurance company includes any
			 person engaged in the business of insurance to the extent of such
			 activities.
					(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(c)Program
					(1)In
			 GeneralThe Secretary, in consultation with the Secretary of the
			 Treasury, shall develop a program to ensure that insurance companies meet the
			 obligations described in subsection (a) and the requirements of the program
			 under this subsection.
					(2)Factors to be
			 included
						(A)Customer
			 evaluationThe program shall include, as appropriate, a method
			 for evaluating an insurance company’s record of helping to meet the insurance
			 needs of its assessment area, including—
							(i)the number and distribution of customers
			 throughout the community, including minority and low- and moderate-income
			 customers, and the dollar amounts of the insurance policies held by such
			 customers;
							(ii)the number and distribution of customers
			 residing in minority and low- and moderate-income neighborhoods and the dollar
			 amounts of the insurance policies held by such customers; and
							(iii)the extent to
			 which the company has adopted innovative and flexible marketing methods and
			 products that facilitate the sale of insurance on a nondiscriminatory basis to
			 minority and low- and moderate-income customers.
							(B)Community
			 development investmentsThe program shall include, as
			 appropriate, a method for evaluating an insurance company’s record of community
			 development investment in each assessment area, including—
							(i)the
			 number and dollar amount of community development investments in the assessment
			 area; and
							(ii)the
			 responsiveness of the insurance company, through community development
			 investments, to the credit, capital, and community development needs of the
			 assessment area, including low- and moderate-income neighborhoods.
							(C)Service
			 performanceThe program shall include, as appropriate, a method
			 for evaluating an insurance company’s record of providing access to insurance
			 services in each assessment area, including—
							(i)the distribution of the insurance company's
			 retail offices by income level and minority level of census tract and the range
			 of services offered by retail offices across census tracts by income level and
			 minority level;
							(ii)the
			 company’s record of opening or closing retail offices or affiliating with
			 agents in the assessment area;
							(iii)the extent to
			 which the insurance company has adopted effective alternate servicing systems
			 in minority and low- and moderate-income neighborhoods, such as providing the
			 means for minority and low- and moderate-income individuals to gain electronic
			 access to the company at workplaces, community centers, and similar locations
			 in minority and low- and moderate-income neighborhoods; and
							(iv)the
			 extent to which the insurance company has provided insurance education and
			 other insurance services, such as financial counseling classes, in minority and
			 low- and moderate-income neighborhoods in the assessment areas.
							(3)Rating
						(A)In
			 generalThe program shall provide for—
							(i)an
			 evaluation and an initial rating of the performance of each insurance company
			 in meeting the obligation established under subsection (a) in each assessment
			 area of the company; and
							(ii)an
			 overall rating, based on the initial ratings pursuant to clause (i) of the
			 overall achievement of the insurance company in meeting such obligation.
							(B)Rating
			 categoriesThe rating categories used in rating the performance
			 of any insurance company shall include Outstanding, High
			 Satisfactory, Satisfactory , Low
			 Satisfactory, Needs-to-Improve, and Substantial
			 Noncompliance or such other categories as the Secretary may establish
			 by regulation.
						(C)Treatment of
			 insurance practices with negative impactsIn the case of any
			 insurance company which the Secretary determines has engaged in practices which
			 have a negative impact in any assessment area of the company or has otherwise
			 engaged in any practice or provided any service in a manner which unlawfully
			 discriminates against any person or against any minority or low- or
			 moderate-income neighborhood, the Secretary—
							(i)may
			 not take any such practice into account in assessing the extent to which such
			 company has met its obligation under subsection (a); and
							(ii)shall reduce the
			 rating that would otherwise obtain under subparagraph (A) with respect to such
			 company after consideration of the extent of such negative or discriminatory
			 practice or service.
							(D)Maintenance of
			 certain recordsFor purposes
			 of determining whether an insurance company engages in any practice or service
			 described in subparagraph (B), the Secretary may require, by regulation,
			 insurance companies to maintain records of the terms and conditions at which
			 insurance products and services were provided by the company and the terms and
			 conditions at which such insurance products or services were offered by the
			 company even though no transaction occurred.
						(E)Improvement
			 plan
							(i)In
			 generalWhenever an insurance company receives a rating of
			 low satisfactory or lower in any assessment area, the company
			 shall submit a improvement plan, subject to public notice and comment, to the
			 Secretary.
							(ii)Contents of
			 planAny improvement plan
			 submitted to the Secretary by an insurance company pursuant to clause (i) shall
			 describe how the institution intends to improve its performance in any
			 assessment area where the company received a rating of low
			 satisfactory or lower.
							(iii)Review of
			 planThe Secretary shall
			 review any improvement submitted under clause (i) by an insurance company and
			 either approve the plan or send it back to the company for revisions.
							(iv)Quarterly
			 reportsAfter the Secretary
			 approves a improvement plan submitted by an insurance company under clause (i),
			 the company shall submit reports and data on a quarterly basis so that the
			 Secretary and the general public can monitor performance.
							(v)Additional
			 limitationsIf any insurance
			 company receives a rating of Needs-to-improve or
			 Substantial noncompliance in any assessment area, the Secretary
			 may not accept or approve any application by such insurance company or any
			 merger applications involving such company.
							(vi)Consideration
			 of performance in certain reviewsIf any insurance company receives a rating
			 of low satisfactory rating in any assessment area, the Secretary
			 shall consider the progress in meeting the goals described in the improvement
			 plan as an integral factor in reviews of any application by such insurance
			 company or any merger applications involving such company.
							(d)Consideration of
			 insurance company’s rating
					(1)Review of
			 ratingAt least once in each
			 2-year period beginning after the date of the enactment of this Act, the
			 Secretary shall—
						(A)conduct an examination of and assign
			 ratings to each insurance company under this section;
						(B)provide opportunity
			 for public comment on such rating; and
						(C)review changes in
			 the community reinvestment performance of such insurance company since the last
			 overall rating and the likely future community reinvestment performance of such
			 insurance company.
						(2)Notification of
			 unsatisfactory performanceIf, in conjunction with a review
			 pursuant to paragraph (1), the Secretary determines that an insurance company
			 has failed to meet the company’s obligations described in subsection (a) and
			 the requirements of the program under this subsection or failed to make
			 satisfactory improvements in meeting such obligations and requirements, the
			 Secretary shall notify the insurance company and each appropriate State
			 insurance regulator of such determination, describing the conditions giving
			 rise to the notice.
					(3)Agreement to
			 correct conditions requiredNot later than 45 days after the date of
			 receipt by an insurance company of a notice given under paragraph (2) (or such
			 additional period as the Secretary may permit), the insurance company shall
			 execute an agreement, based on an improvement plan, with the Secretary to
			 comply with the obligations and requirements applicable to the insurance
			 company under this section.
					(4)Secretary may
			 impose limitationsUntil the
			 conditions described in a notice to an insurance company under paragraph (2)
			 are corrected, the Secretary may impose such limitations on the extent to which
			 mortgage loans secured by real property insured by such insurance company may
			 be acquired by the Federal Home Mortgage Corporation, the Federal National
			 Mortgage Association, or the Government National Mortgage Association, as the
			 Secretary determines to be appropriate under the circumstances and consistent
			 with the purposes of this section.
					(5)Failure to
			 correctIf the conditions described in a notice to an insurance
			 company under paragraph (2) are not corrected within 180 days after the date of
			 receipt by the insurance company of a notice under paragraph (2), the Secretary
			 shall—
						(A)prohibit the Federal Home Mortgage
			 Corporation, the Federal National Mortgage Association, and the Government
			 National Mortgage Association from acquiring any mortgage loan secured by real
			 property insured by such insurance company;
						(B)publish notice of
			 such failure to correct in the Federal Register; and
						(C)notify each
			 appropriate State insurance regulator of such failure to correct.
						(6)ConsultationIn
			 taking any action under this subsection, the Secretary shall consult with all
			 relevant Federal and State regulatory agencies and authorities.
					(e)Health and life
			 insurance lines not includedThis section and section 108 shall
			 not apply to life or health lines of insurance or to insurance companies that
			 provide only life or health insurance products.
				108.Satisfactory
			 ratings required by securities company, mortgage bank, and insurance company
			 affiliates of financial holding companies
				(a)In
			 GeneralSection 4(l)(1) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1843(l)(1)) is amended—
					(1)by striking
			 and at the end of subparagraph (B);
					(2)by redesignating
			 subparagraph (C) as subparagraph (F); and
					(3)by inserting after
			 subparagraph (B) the following new subparagraphs:
						
							(C)all of the securities company affiliates of
				the bank holding company have a satisfactory rating of meeting community needs
				under section 104 of the Community Reinvestment Modernization Act of
				2007;
							(D)all of the mortgage bank affiliates of the
				bank holding company have a satisfactory rating of meeting community needs
				under section 106 of the Community Reinvestment Modernization Act of
				2007;
							(E)all of the insurance company affiliates of
				the bank holding company have a satisfactory rating of meeting community needs
				under section 107 of the Community Reinvestment Modernization Act of 2007;
				and
							.
					(b)Technical and
			 conforming amendments
					(1)Section 5(a) of the
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1844(a)) is amended by striking section 4(l)(1)(C) and
			 inserting section 4(l)(1)(F).
					(2)Section 8(c)(3)(A)
			 of the International Banking Act of
			 1978 (12 U.S.C. 3106(c)(3)(A)) is amended by striking section
			 4(l)(1)(C) and inserting section 4(l)(1)(F).
					IIData
			 disclosure requirements
			ADisclosure of
			 insurance availability and insurer investment information
				201.Short
			 titleThis title may be cited
			 as the Insurance Disclosure Act.
				202.Establishment
			 of General requirements to submit information
					(a)In
			 GeneralThe Secretary of Housing and Urban Development shall, by
			 regulation, establish requirements for insurers to compile and submit
			 information to the Secretary for each annual reporting period, in accordance
			 with this title.
					(b)ConsultationIn
			 establishing the requirements for the submission of information under this
			 title, the Secretary shall consult with Federal agencies having appropriate
			 expertise, the National Association of Insurance Commissioners, State insurance
			 regulators, statistical agents, representatives of small businesses,
			 representatives of insurance agents (including minority insurance agents),
			 representatives of property and casualty insurers, and community, consumer, and
			 civil rights organizations, as appropriate.
					(c)Health and life
			 insurance lines not includedThis title shall not apply to life
			 or health lines of insurance or to insurers that provide only life or health
			 insurance products.
					203.Reporting of
			 noncommercial insurance information
					(a)In
			 GeneralThe requirements established pursuant to section 202 to
			 carry out this section shall—
						(1)be designed to
			 ensure that information is submitted and compiled under this section as may be
			 necessary to permit analysis and comparison of—
							(A)the availability
			 and affordability of insurance coverage and the quality or type of insurance
			 coverage, by census tract, including low- and moderate-income neighborhoods,
			 and the race and gender of policyholders; and
							(B)the location of the principal place of
			 business of insurance agents, and the location of the principal place of
			 business of insurance agents terminated, by census tract, including low- and
			 moderate-income neighborhoods; and
							(2)specify the data
			 elements required to be reported under this section and require uniformity in
			 the definitions of the data elements.
						(b)Insurers
						(1)Aggregate
			 informationThe regulations issued under section 203 shall
			 require that each insurer for a designated line of insurance under subparagraph
			 (A) or (B) of section 210(a)(1) shall compile and submit to the Secretary, for
			 each annual reporting period—
							(A)the total number
			 of policies issued in such line, total exposures covered by such policies, and
			 total amount of premiums for such policies, by designated line and by census
			 tract, including low- and moderate-income neighborhoods, in which the insured
			 risk is located;
							(B)the total number
			 of cancellations and nonrenewals (expressed in terms of policies or exposures,
			 as determined by the Secretary), by designated line and by census tract,
			 including low- and moderate-income neighborhoods, in which the insured risk is
			 located;
							(C)the total number
			 of—
								(i)licensed agents of
			 such insurer selling insurance in the designated line, by census tract,
			 including low- and moderate-income neighborhoods, in which the agent’s
			 principal place of business is located; and
								(ii)such agents who
			 were terminated by the insurer, by census tract in which the agent’s principal
			 place of business was located; and
								(D)for such
			 designated line of insurance, information that will enable the Secretary to
			 assess the aggregate loss experience for the insurer, by census tract,
			 including low- and moderate-income neighborhoods, in which the insured risk is
			 located.
							(2)Specification of
			 information for itemized disclosure
							(A)In
			 GeneralThe regulations issued under section 202 regarding annual
			 reporting requirements for insurers for a designated line of insurance under
			 subparagraph (A) or (B) of section 210(a)(1) shall, with respect to policies
			 issued under the designated line or exposure units covered by such policies, as
			 determined by the Secretary—
								(i)specify the data
			 elements that shall be submitted;
								(ii)provide for the
			 submission of information on an individual insurer basis;
								(iii)provide for the
			 submission of the information with the least burden on insurers, particularly
			 small insurers, and insurance agents;
								(iv)take into account
			 existing statistical reporting systems in the insurance industry;
								(v)require reporting
			 by census tract, including low- and moderate-income neighborhoods, in which the
			 insured risk is located;
								(vi)provide for the
			 submission of information that—
									(I)identifies the
			 designated line, and subline or coverage type; and
									(II)where applicable,
			 distinguishes between the type of policy under each such subline or coverage
			 type that provides full replacement cost and all other bases for computing
			 claims, such as actual cash value and fair market value;
									(vii)provide for the
			 submission of information that distinguishes policies written in a residual
			 market from policies written in the voluntary market;
								(viii)specify—
									(I)whether
			 information shall be submitted on the basis of policy or exposure unit;
			 and
									(II)whether
			 information, when submitted, shall be aggregated by like policyholders with
			 like policies, except that the Secretary shall not permit such aggregation if
			 it will adversely affect the accuracy of the information reported;
									(ix)in
			 addition to reporting approvals, provide for the submission of information
			 regarding the number of denials, cancellations, and nonrenewals of policies
			 under the designated line by census tract in which the insured risk is located,
			 by race, gender, and income of the policyholder, and by whether the policy was
			 issued in a voluntary or residual market; and
								(x)provide for the
			 submission of information on the racial characteristics, gender, and income
			 levels of policyholders at the level of detail comparable to that required by
			 the Home Mortgage Disclosure Act of 1975 (and the regulations issued
			 thereunder).
								(B)Rules regarding
			 obtaining racial information
								(i)Writing
			 requirementThe information specified in subparagraph (A)(x)
			 relating to the racial characteristics of applicants for, and policyholders of,
			 insurance shall be obtained only in accordance with the procedures for
			 requesting and recording racial information established in Regulation C of the
			 Board of Governors of the Federal Reserve System under the Home Mortgage
			 Disclosure Act of 1975, as in effect on the date of the enactment of this
			 Act.
								(ii)Notice of
			 voluntary nature of questionAny such written question shall
			 clearly indicate that a response to the question is voluntary on the part of
			 the applicant or policyholder, but encouraged, and that the information is
			 being requested by the Federal Government to monitor the availability and
			 affordability of insurance.
								(iii)Provision of
			 information by agent or insurerIf an applicant for, or
			 policyholder of, insurance declines to provide such information, the agent or
			 insurer for such insurance may provide such information.
								(3)Rule for
			 reporting by insurersAn insurer for a designated line shall
			 submit—
							(A)information
			 required under subparagraphs (A), (B), and (D) of paragraph (1) and information
			 required pursuant to paragraph (2), for risks insured under such line that are
			 located within each census tract any part of which is located in a State for
			 which the insurer is offering the designated line; and
							(B)information
			 required under paragraph (1)(C) for agents within such census tracts.
							204.Reporting of
			 rural insurance information
					(a)In
			 GeneralThe Secretary shall, by regulation, establish
			 requirements for insurers to annually compile and submit to the Secretary
			 information concerning the availability, affordability, and quality or type of
			 insurance in rural areas and to small businesses.
					(b)ContentThe
			 regulations under this section shall provide that the information compiled and
			 submitted under this section shall be compiled and submitted on the basis of
			 each census tract in which the insured risks are located.
					205.Waiver of
			 reporting requirements
					(a)Waiver for States
			 collecting equivalent information
						(1)AuthoritySubject
			 to the requirements under this section, the Secretary shall provide, by
			 regulation, for the waiver of the applicability of the provisions of sections
			 203 and 204 for each insurer transacting business within a State referred to in
			 paragraph (2), but only with respect to information required to be submitted
			 under such sections that relates to agents or insured risks located in the
			 State.
						(2)RequirementsThe
			 Secretary may make a waiver pursuant to paragraph (1) only with respect to a
			 State that the Secretary determines has in effect a law or other requirement
			 that—
							(A)requires insurers
			 to submit to the State information that is at least the same or equivalent to
			 the information that is required to be submitted to the Secretary pursuant to
			 sections 203 and 204;
							(B)provides for
			 adequate enforcement of such law or other requirements; and
							(C)provides for the
			 same annual reporting period used by the Secretary under this title and for
			 submission of the information to the Secretary in a timely fashion, as
			 determined by the Secretary.
							(3)DurationA
			 waiver pursuant to paragraph (1) may remain in effect only during the period
			 for which the State law or other requirement required under paragraph (2)
			 remains in effect.
						(b)Multiple-state
			 areasIn the case of any census tract that contains area within
			 (1) any State for which a waiver has been made pursuant to subsection (a), and
			 (2) any State for which such a waiver has not been made, the provisions of this
			 title requiring submission of information to the Secretary regarding such tract
			 or area shall be considered to apply only to the portion that is located within
			 the State for which such a waiver has not been made.
					(c)Authority for
			 Secretary To obtain information directly from insurersIf the
			 State for which a waiver has been made pursuant to subsection (a) does not
			 submit to the Secretary the information required under subsection (a)(2)(A) or
			 submits information that is not complete, the Secretary shall require the
			 insurers transacting business within the State to submit such information
			 directly to the Secretary.
					206.Reporting by
			 private mortgage insurers
					(a)HMDA
			 reportingOn an annual basis, the Financial Institutions
			 Examination Council shall determine the extent to which each insurer providing
			 private mortgage insurance is making available to the public and submitting to
			 the appropriate agency information regarding such insurance that is equivalent
			 to the information regarding mortgages required to be reported under the Home
			 Mortgage Disclosure Act of 1975.
					(b)Reporting under
			 this title
						(1)Certification of
			 noncomplianceIf, for any annual period referred to in subsection
			 (a), such Council determines that any insurer providing private mortgage
			 insurance is not making available to the public or submitting the information
			 referred to in subsection (a) or that the information made available or
			 submitted is not equivalent information as described in subsection (a), then
			 the Council shall notify the insurer of such noncompliance. If, after the
			 expiration of a reasonable period of time, the insurer has not remedied such
			 noncompliance to the satisfaction of the Council, then the Council shall
			 immediately certify such noncompliance to the Secretary.
						(2)RequirementUpon
			 the receipt of a certification under paragraph (1), the Secretary shall, by
			 order, require such insurer to submit to the Secretary information regarding
			 such insurance that complies with the provisions of section 203 that are
			 applicable to such insurance.
						207.Reporting of
			 information regarding investments by insurers
					(a)In
			 GeneralThe Secretary of Housing and Urban Development shall, by
			 regulation, require that each insurer that makes an investment in a property or
			 business or extends credit shall compile and submit to the Secretary for each
			 annual reporting period, the following information:
						(1)Direct
			 loans
							(A)Commercial real
			 estate loansThe total number of loans for the purchase of
			 commercial real estate made by the insurer, the aggregate amount of such loans,
			 and the amount of each such loan, by census tract, including low- and
			 moderate-income neighborhoods, in which the real estate for which the loan was
			 made is located.
							(B)Single-family
			 mortgagesThe total number of mortgage loans for the purchase of
			 1- to 4-family dwellings made by the insurer, the aggregate amount of such
			 loans, and the amount of each such loan, by census tract, including low- and
			 moderate-income neighborhoods, in which the dwelling for which the loan was
			 made is located, which information shall be disaggregated by racial
			 characteristics, income level, and gender of the borrower under the
			 loan.
							(C)Commercial and
			 industrial loansThe total number of commercial and industrial
			 loans made by the insurer, the aggregate amount of such loans, and the amount
			 of each such loan, by census tract, including low- and moderate-income
			 neighborhoods, in which the property or business involved in the loan is
			 located, which information shall be disaggregated by the size of business of
			 the borrower under the loan and by the ownership characteristic of the
			 business, which shall be classified as either minority-owned, women-owned, or
			 otherwise-owned.
							(2)Loan
			 purchases
							(A)Commercial real
			 estate loansThe total number of loans for the purchase of
			 commercial real estate purchased by the insurer, the aggregate amount of such
			 loans, and the amount of each such loan, by census tract, including low- and
			 moderate-income neighborhoods, in which the real estate for which the loan was
			 made is located.
							(B)Single-family
			 mortgagesThe total number of mortgage loans for the purchase of
			 1- to 4-family dwellings purchased by the insurer, the aggregate amount of such
			 loans, and the amount of each such loan, by census tract, including low- and
			 moderate-income neighborhoods, in which the dwelling for which the loan was
			 made is located, which information shall be disaggregated by racial
			 characteristics, income level, and gender of the borrower under the
			 loan.
							(C)Commercial and
			 industrial loansThe total number of commercial and industrial
			 loans purchased by the insurer, the aggregate amount of such loans, and the
			 amount of each such loan, by census tract, including low- and moderate-income
			 neighborhoods, in which the property or business involved in the loan is
			 located, which information shall be disaggregated by the size of business of
			 the borrower under the loan and by the ownership characteristic of the
			 business, which shall be classified as either minority-owned, women-owned, or
			 otherwise-owned.
							(3)Other
			 investmentsFor such other investments made by the insurer as the
			 Secretary may designate pursuant to subsection (b), the total number of such
			 investments, the aggregate amount of such investments, and the amount of each
			 such investment, by census tract, including low- and moderate-income
			 neighborhoods, in which the property or business involved in the investment is
			 located, as determined by the Secretary, which information shall be
			 disaggregated by the size of business of the borrower under the loan and by the
			 ownership characteristic of the business, which shall be classified as either
			 minority-owned, women-owned, or otherwise-owned.
						(b)Designation of
			 other investments
						(1)In
			 GeneralFor purposes of subsection (a)(3), the Secretary may
			 designate activities and investments other than the investments described in
			 paragraphs (1) and (2) of subsection (a) for which insurers shall compile and
			 submit information under this section.
						(2)RequirementIn
			 making designations under this subsection, the Secretary shall designate (A)
			 activities and investments that significantly benefit low- and moderate-income
			 families and persons, small businesses in distressed communities, or minority-
			 or women-owned businesses, and (B) activities and investments that contribute
			 to the creation of jobs and economic development of distressed
			 communities.
						(3)ConsiderationsThe
			 Secretary shall specifically consider for designation under this subsection
			 investments in community development financial institutions, community
			 development corporations, State-issued bonds, and securities backed by State
			 development funds.
						(c)Size of
			 businessThe Secretary shall, by regulation, establish various
			 categories of the sizes of businesses, for purposes of disaggregating
			 information under paragraphs (1)(C), (2)(C), and (3) of subsection (a) by
			 various sizes of businesses.
					208.Submission of
			 information to Secretary and maintenance of information
					(a)Period of
			 maintenanceEach insurer required by this title to compile and
			 submit information to the Secretary shall maintain such information for the
			 3-year period beginning upon the conclusion of the annual reporting period to
			 which such information relates. The Secretary shall maintain any information
			 submitted to the Secretary for such period as the Secretary considers
			 appropriate and feasible to carry out the purposes of this title and to allow
			 for historical analysis and comparison of the information.
					(b)SubmissionThe
			 Secretary shall issue regulations prescribing a standard schedule (taking into
			 consideration the provisions of section 209(a)), format, and method for
			 submitting information under this title to the Secretary. The format and method
			 of submitting the information shall facilitate and encourage the submission in
			 a form readable by a computer. Any insurer submitting information to the
			 Secretary may submit in writing to the Secretary any additional information or
			 explanations that the insurer considers relevant to the decision by the insurer
			 to sell insurance.
					209.Availability
			 and access system
					(a)Availability to
			 public
						(1)In
			 GeneralThe Secretary shall maintain and make available to the
			 public, in accordance with the requirements of this section, any information
			 submitted to the Secretary under this title and any information compiled by the
			 Secretary under this title.
						(2)TimingThe
			 Secretary shall make such information publicly available on a timetable
			 determined by the Secretary, but not later than 9 months after the conclusion
			 of the annual reporting period to which the information relates.
						(b)Public access
			 system
						(1)ImplementationThe
			 Secretary shall implement a system to facilitate access to any information
			 required to be made available to the public under this title.
						(2)Bases of
			 availabilityThe system shall provide access in the following
			 manners:
							(A)Access to
			 itemized informationWith respect to information submitted under
			 by insurers, on the basis of the insurer submitting the information, on the
			 basis of the census tract, including low- and moderate-income neighborhoods,
			 and on any other basis the Secretary considers feasible and appropriate.
							(B)Access to
			 aggregate informationWith respect to aggregate information
			 compiled by the Secretary, on the basis of (i) the insurer submitting the
			 information, and (ii) the census tract, including low- and moderate-income
			 neighborhoods, and on any other basis the Secretary considers feasible and
			 appropriate.
							(c)Protections
			 regarding loss information
						(1)Prohibition of
			 disclosure of loss informationNotwithstanding any other provision of this
			 title, the Secretary may not make available to the public or otherwise disclose
			 any information submitted under this title regarding the amount or number of
			 claims paid by any insurer, the amount of losses of any insurer, or the loss
			 experience for any insurer, except (A) in the form of a loss ratio (expressing
			 the relationship of claims paid to premiums) for the industry aggregate on a
			 census tract level.
						(2)Protection of
			 identity of insurerIn making available to the public or
			 otherwise disclosing a loss ratio for an insurer—
							(A)the Secretary may
			 not identify the insurer to which the loss ratio relates; and
							(B)the Secretary may
			 disclose the loss ratio only in a manner that does not allow any party to
			 determine the identity of the specific insurer to which the loss ratio relates,
			 except parties having access to information under paragraph (3).
							(3)Confidentiality
			 of information disclosed to governmental agenciesThe Secretary
			 may make information referred to in paragraph (1) and the identity of the
			 specific insurer to which such information relates available to any Federal
			 entity and any State agency responsible for regulating insurance in a State and
			 may otherwise disclose such information to any such entity or agency, but only
			 to the extent such entity or agency agrees not to make any such information
			 available or disclose such information to any other person.
						210.Designations
					(a)Designation of
			 lines of insurance
						(1)In
			 GeneralThe Secretary shall, by regulation, designate lines of
			 insurance as designated lines for purposes of this title, as follows:
							(A)AutomobileThe
			 Secretary shall designate private passenger automobile insurance and shall also
			 designate any sublines and coverage types of private passenger automobile
			 insurance that the Secretary considers appropriate to determine and compare the
			 availability, affordability, and type of coverage in such line among applicable
			 regions.
							(B)Noncommercial
			 insurance for residential propertyThe Secretary shall designate
			 homeowners insurance and dwelling fire and allied lines, and shall distinguish
			 the coverage types in such lines by the perils covered and by market or
			 replacement value. For purposes of this title, homeowners insurance shall not
			 include any renters coverage or coverage for the personal property of a
			 condominium owner.
							(2)ReportAt
			 any time the Secretary determines that any line of insurance not described in
			 paragraph (1) should be a designated line because disparities in coverage
			 provided under such line exist among geographic areas having different income
			 levels or racial composition, the Secretary shall submit a report recommending
			 designating such line of insurance as a designated line for purposes of this
			 title to the Committee on Banking, Finance and Urban Affairs of the House of
			 Representatives and the appropriate Committees of the Senate.
						(3)Duration
							(A)In
			 GeneralExcept as provided in subparagraph (B), the Secretary
			 shall make the designations under this subsection once every 5 years, by
			 regulation, and each line and subline or coverage type designated under such
			 regulations shall be designated for each of the first 5 successive annual
			 reporting periods occurring after issuance of the regulations.
							(B)AlterationDuring
			 any 5-year period referred to in subparagraph (A) in which designations are in
			 effect, the Secretary may amend or revise the designated lines, sublines, and
			 coverage types only by regulation and only in accordance with the requirements
			 of this subsection. Such regulations amending or revising designations shall
			 apply only to annual reporting periods beginning after the expiration of the
			 6-month period beginning on the date of issuance of the regulations.
							(b)Timing of
			 designationsThe Secretary shall make the designations required
			 by subsection (a)(3)(A) and notify interested parties during the 6-month period
			 ending 6 months before the commencement of the first annual reporting period to
			 which such designations apply.
					(c)Obtaining
			 informationThe Secretary may require insurers to submit to the
			 Secretary such information as the Secretary considers necessary to make
			 designations specifically required under this title. The Secretary may not
			 require insurers to submit any information under this subsection that relates
			 to any line of insurance not specifically authorized to be designated pursuant
			 to this title or that is to be used solely for the purpose of a report under
			 subsection (a)(2).
					211.Enforcement
					(a)Civil
			 penaltiesAny insurer who is determined by the Secretary, after
			 providing opportunity for a hearing on the record, to have violated any
			 requirement pursuant to this title shall be subject to a civil penalty of not
			 to exceed $5,000 for each day during which such violation continues.
					(b)InjunctionThe
			 Secretary may bring an action in an appropriate United States district court
			 for appropriate declaratory and injunctive relief against any insurer who
			 violates the requirements referred to in subsection (a).
					(c)Insurer
			 liabilityAn insurer shall be responsible under subsections (a)
			 and (b) for any violation of a statistical agent acting on behalf of the
			 insurer.
					212.Exemption and
			 relation to State laws
					(a)Exemption for
			 United States programsReporting shall not be required under this
			 title with respect to insurance provided by any program underwritten or
			 administered by the United States.
					(b)Relation to
			 State lawsThis title shall not be construed as annulling,
			 altering, or affecting the laws of any State or any political subdivision of a
			 State relating to public disclosure, submission of information, and
			 recordkeeping or exempting any insurer subject to this title from any
			 obligation under, or an obligation to comply with, any such law.
					213.Regulations
					(a)Authorization
						(1)In
			 GeneralThe Secretary shall issue any regulations required under
			 this title and any other regulations that may be necessary to carry out this
			 title.
						(2)Substantive
			 regulationsThe regulations shall be issued in accordance with
			 the procedures under section 553 of title 5, United States Code, for
			 substantive regulations.
						(3)Effective
			 dateExcept as otherwise provided in this title, such final
			 regulations shall be issued before the end of the 18-month period beginning on
			 the date of the enactment of this Act.
						(b)BurdensIn
			 prescribing such regulations, the Secretary shall take into consideration the
			 administrative, paperwork, and other burdens on insurance agents, including
			 independent insurance agents, involved in complying with the requirements of
			 this title and shall minimize the burdens imposed by such requirements with
			 respect to such agents.
					214.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)AgentThe
			 term agent—
						(A)means, with
			 respect to an insurer, an agent licensed by a State who sells property and
			 casualty insurance; and
						(B)includes agents
			 who are employees of the insurer, agents who are independent contractors
			 working exclusively for the insurer, and agents who are independent contractors
			 appointed to represent the insurer on a nonexclusive basis.
						(2)Commercial
			 insuranceThe term commercial insurance means any
			 line of property and casualty insurance, except private passenger automobile,
			 homeowner’s insurance and dwelling fire and allied lines, and other personal
			 lines of insurance.
					(3)Designated
			 lineThe term designated line means a line of
			 insurance or bid, performance, and payment bonds designated by the Secretary
			 under section 210(a).
					(4)ExposuresThe
			 term exposures means, for purposes of section 203, with respect to
			 an insurance policy, an expression of an exposure unit covered under the policy
			 compared to the duration of the policy (pursuant to standards established by
			 the Secretary for uniform reporting of exposures).
					(5)Exposure
			 unitsThe term exposure units means, for purposes of
			 section 203, an automobile or dwelling covered under an insurance policy for
			 private passenger automobile or homeowners or dwelling fire and allied lines
			 coverage.
					(6)InsuranceThe
			 term insurance means property and casualty insurance. Such term
			 includes primary insurance, surplus lines insurance, and any other arrangement
			 for the shifting and distributing of risks that is determined to be insurance
			 under the law of any State in which the insurer or insurer group engages in an
			 insurance business.
					(7)InsurerThe
			 term insurer—
						(A)means any
			 corporation, association, society, order, firm, company, mutual, partnership,
			 individual, aggregation of individuals, or any other legal entity that is
			 authorized to transact the business of property or casualty insurance in any
			 State or that is engaged in a property or casualty insurance business;
			 and
						(B)does not include an
			 individual or entity which represents an insurer as agent solely for the
			 purpose of selling or which represents a consumer as a broker solely for the
			 purpose of buying insurance.
						(8)IssuedThe
			 term issued means, with respect to an insurance policy, newly
			 issued or renewed.
					(9)Joint
			 underwriting associationThe term joint underwriting
			 association means an unincorporated association of insurers established
			 to provide a particular form of insurance to the public.
					(10)Mortgage
			 insuranceThe term mortgage insurance means
			 insurance against the nonpayment of, or default on, a mortgage or loan for
			 residential or commercial property.
					(11)Private
			 mortgage insuranceThe term private mortgage
			 insurance means mortgage insurance other than mortgage insurance made
			 available under the National Housing
			 Act, title 38 of the United States Code, or title V of the
			 Housing Act of 1949.
					(12)Property and
			 casualty insuranceThe term property and casualty
			 insurance—
						(A)means insurance
			 against loss of or damage to property, insurance against loss of income or
			 extra expense incurred because of loss of, or damage to, property, and
			 insurance against third party liability claims caused by negligence or imposed
			 by statute or contract; and
						(B)does not include
			 workers’ compensation, professional liability, or title insurance.
						(13)Residual
			 marketThe term residual market—
						(A)means an assigned
			 risk plan, joint underwriting association, or any similar mechanism designed to
			 make insurance available to those unable to obtain it in the voluntary market;
			 and
						(B)includes each
			 statewide plan under part A of title XII of the National Housing Act to assure fair access to
			 insurance requirements.
						(14)Rural
			 areaThe term rural area means any area that—
						(A)has a population
			 of 10,000 or more;
						(B)has a continuous
			 boundary; and
						(C)contains only
			 areas that are rural areas, as such term is defined in section 520 of the
			 Housing Act of 1949 (except that
			 clause (3)(B) of such section 520 shall not apply for purposes of this
			 title).
						(15)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(16)StateThe
			 term State means any State, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands,
			 American Samoa, and the Trust Territory of the Pacific Islands.
					215.Effective
			 dateThe requirements of this
			 title relating to reporting of information by insurers shall take effect with
			 respect to the first annual reporting period that begins more than 36 months
			 after the date of the enactment of this Act.
				BImprovements in
			 other data disclosure requirements
				221.Maintenance and
			 disclosure of information by the Financial Institutions Examination
			 Counsel
					(a)In
			 generalIn collecting
			 information from financial institutions, and affiliates of financial
			 institutions, under the Community Reinvestment
			 Act of 1977 and the Home Mortgage Disclosure Act of 1975 relating to
			 farm, small business, and home loans, and maintaining such information on and
			 disclosing such information from the national information center database, the
			 Financial Institutions Examination Council shall identify whether the financial
			 institution or affiliate is transmitting such information pursuant to the
			 Community Reinvestment Act of 1977
			 or the Home Mortgage Disclosure Act of 1975.
					(b)Maintenance of
			 databaseThe Financial
			 Institutions Examination Council shall maintain a comprehensive database
			 containing the hierarchical structure of organizations including financial
			 holding companies, bank holding companies, depository institutions, and
			 non-depository institutions.
					IIIRegulatory and
			 structural reforms
			301.Antiredlining
			 requirement for financial holding companiesSection 4(l)(1) of the
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1843(l)(1)) (as amended by section 108 of this Act) is amended—
				(1)by striking
			 and at the end of subparagraph (E);
				(2)by striking the
			 period at the end of subparagraph (F) (as so redesignated by such section 108)
			 and inserting ; and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)in the case of any
				bank holding company which underwrites or sells, or any affiliate of which
				underwrites or sells, annuities contracts or contracts insuring, guaranteeing,
				or indemnifying against loss, harm, damage, illness, disability, or
				death—
							(i)the company or
				affiliate has not been adjudicated in any Federal court, and has not entered
				into a consent decree filed in a Federal court or into a settlement agreement,
				premised upon a violation of the Fair Housing
				Act for the activities described in this subparagraph; or
							(ii)if such company
				or affiliate has entered into any such consent decree or settlement agreement,
				the company or the affiliate is not in violation of the decree or settlement
				agreement as determined by a court of competent jurisdiction or the agency with
				which the decree or agreement was entered
				into.
							.
				302.Notice and
			 public comment required before establishing a financial holding
			 companyParagraph (6) of
			 section 4(k) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1843(k)) is amended to read as follows:
				
					(6)Notice and
				opportunity for comment required
						(A)In
				GeneralNo financial holding company shall directly or indirectly
				acquire, and no company that becomes a financial holding company shall directly
				or indirectly acquire control of, any company in the United States, including
				through merger, consolidation, or other type of business combination, that is
				engaged in activities permitted under this subsection or subsection (n) or (o),
				unless—
							(i)such holding
				company has provided notice to the Board, not later than 60 days prior to such
				proposed acquisition or prior to becoming a financial holding company, and
				during that time period, or such longer time period not exceeding an additional
				60 days, as established by the Board;
							(ii)the Board has
				provided public notice and opportunity for comment for not less than 30 days;
				and
							(iii)the Board has
				not issued a notice disapproving the proposed acquisition or retention.
							(B)Factors for
				considerationIn reviewing any prior notice filed under this
				paragraph, the Board shall take into consideration—
							(i)whether the
				company is in compliance with all applicable criteria set forth in subsection
				(b) and the provisions of subsection (d);
							(ii)whether the
				proposed combination represents an undue aggregation of resources;
							(iii)whether the
				proposed combination poses a risk to the deposit insurance system;
							(iv)whether the
				proposed combination poses a risk to State insurance guaranty funds;
							(v)whether the
				proposed combination can reasonably be expected to be in the best interests of
				depositors or policyholders of the respective entities;
							(vi)whether the
				proposed transaction can reasonably be expected to further the purposes of this
				Act and produce benefits to the public;
							(vii)whether, and the
				extent to which, the proposed combination poses an undue risk to the stability
				of the financial system in the United States; and
							(viii)the community
				reinvestment record of all parties to the proposed transaction.
							(C)Required
				informationThe Board may disapprove any prior notice filed under
				this paragraph if the company submitting such notice neglects, fails, or
				refuses to furnish to the Board all relevant information required by the
				Board.
						(D)Solicitation of
				views of other supervisory agencies
							(i)In
				GeneralUpon receiving a prior notice under this paragraph, in
				order to provide for the submission of their views and recommendations, the
				Board shall give notice of the proposal to—
								(I)the appropriate
				Federal banking agency of any bank involved;
								(II)the appropriate
				functional regulator of any functionally regulated nondepository institution
				(as defined in section 5(c)(1)(C)) involved; and
								(III)the Secretary of
				the Treasury, the Attorney General, and the Federal Trade Commission.
								(ii)TimingThe
				views and recommendations of any agency provided notice under this paragraph
				shall be submitted to the Board not later than 30 calendar days after the date
				on which notice to the agency was given, unless the Board determines that
				another shorter time period is
				appropriate.
							
			303.Public meetings
			 for bank acquisitions and mergers
				(a)Bank Holding Company Act of
			 1956Section 3(c)(2) of the
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1842(c)(2)) is amended—
					(1)by striking
			 factors.—In every
			 case and inserting
						
							factors.—(A)In
				GeneralIn every case
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)Public
				meetingsIn the case of each application for approval under this
				section, the Board shall, as necessary and on a timely basis, conduct public
				meetings in 1 or more areas where the Board believes, in the sole discretion of
				the Board, there will be a substantial public
				impact.
							.
					(b)Federal Deposit Insurance
			 ActSection 18(c) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1828(c)) is amended by adding at the end the following new
			 paragraph:
					
						(12)Public meetingsIn
				each merger transaction involving 1 or more insured depository institutions,
				the responsible agency shall, as necessary and on a timely basis, conduct
				public meetings in 1 or more areas where the agency believes, in the sole
				discretion of the agency, there will be a substantial public
				impact.
						.
				(c)National Bank Consolidation and Merger
			 ActThe National Bank
			 Consolidation and Merger Act (12 U.S.C. 215 et seq.) is amended by
			 adding at the end the following new section:
					
						6.Public meetings
				for bank consolidations and mergersIn each case of a consolidation or merger
				under this Act, the Comptroller shall, as necessary and on a timely basis,
				conduct public meetings in 1 or more areas where the Comptroller believes, in
				the sole discretion of the Comptroller, there will be a substantial public
				impact.
						.
				(d)Home owners’
			 loan ActSection 10(e) of the Home
			 Owners’ Loan Act (12 U.S.C. 1463) is amended by adding at the end
			 the following new paragraph:
					
						(7)Public meetings
				for depository institution acquisitions and mergersIn each case
				involving an application under this subsection, the Director shall, as
				necessary and on a timely basis, conduct public meetings in 1 or more areas
				where the Director believes, in the sole discretion of the Director, there will
				be a substantial public
				impact.
						.
				304.Branch closure
			 requirementsSubsection (a) of
			 section 42 of the Federal Deposit Insurance Act (12 U.S.C. 1831r–1(a)) is
			 amended by adding at the end the following new paragraphs:
				
					(3)Public
				commentUpon receiving a notice from an insured depository
				institution pursuant to paragraph (1), the appropriate Federal banking agency
				shall—
						(A)promptly initiate
				a 30-day period for receiving public comment on the proposed closing of a
				branch of the depository institution; and
						(B)provide adequate
				notice of such public comment period in media of general circulation or public
				broadcast in the area served by such branch.
						(4)Public meeting
				for discussion of alternativesIf, during any period for public comment
				under paragraph (3) on the proposed closing of a branch of the depository
				institution, the appropriate Federal banking agency soliciting such comments
				receives a request for a public hearing on the proposal, the agency shall
				promptly schedule a public meeting to be held at least 30 days before the date
				of the proposed closure at a convenient location in the vicinity of such branch
				so that alternatives to closure can be considered by all stakeholders.
					.
			305.CRA examination
			 schedule for small banksSection 809(a) of the
			 Community Reinvestment Act of 1977
			 (12 U.S.C. 2908(a)) is amended to read as follows:
				
					(a)In
				generalAll regulated financial institutions shall be examined
				under this title at least once in each 2-year period and the scheduling of
				regularly occurring examinations may not take into account the size or the
				aggregate assets of the financial
				institution.
					.
			306.CRA sunshine
			 requirementsSection 48 of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1831y) (as added by section 711 of the Gramm-Leach-Bliley Act) is hereby
			 repealed.
			307.Continuing
			 community reinvestment requirement for financial holding companies
				(a)In
			 GeneralSection 4(l)(2) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1843(l)(2)) is amended—
					(1)in subparagraph
			 (A), by inserting or continuing after commencing;
			 and
					(2)in subparagraph
			 (B), by inserting or maintaining after
			 acquiring.
					(b)Technical and
			 conforming amendment
					(1)Paragraph (1) of
			 section 4(m) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1843(m)(1)) is amended by striking subsection
			 (l)(1) and inserting paragraph (1) or (2) of subsection
			 (l).
					(2)Paragraph (2) of
			 section 4(m) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1843(m)(2)) is amended by striking subsection
			 (l)(1) and inserting paragraphs (1) and (2) of subsection
			 (l).
					308.Changes in
			 reporting requirements under the Home Mortgage Disclosure Act of 1975
				(a)Prohibition on
			 regulatory exemptions from reporting requirementsSection 304 of
			 the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended by adding
			 at the end the following new subsection:
					
						(n)Prohibition on
				regulatory exemptions from reporting requirementsSubject to
				subsection (i)—
							(1)no provision of
				this title may be construed as authorizing the Board, the Secretary, or any
				other Federal agency to exempt any depository institution from the requirements
				of this title; and
							(2)any exemption from the requirements of this
				title provided in any regulation, such as the exemption provided in Appendix A
				to part 203 of the Code of Federal Regulations for lending institutions
				described in section 303(2)(B) whose total dollar amount of purchase loans
				originated in any year did not exceed 10 percent of the total dollar amount of
				all loan originations by such institution in such year, shall cease to be
				effective as of the date of the enactment of the Community Reinvestment
				Modernization Act of 2007.
							
				(b)Reporting of
			 additional data requiredSection 304(b) of the Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2803(b)) is amended—
					(1)by striking
			 and at the end of paragraph (3);
					(2)by striking the
			 period at the end of paragraph (4) and inserting a semicolon; and
					(3)by adding at the
			 following new paragraph:
						
							(5)information on loan pricing and terms,
				including interest rates, bona fide discount points, origination fees,
				financing of lump sum insurance premium payments, balloon payment, prepayment
				penalties, loan-to-value ratios, debt-to-income ratios, housing
				payment-to-income ratios, and credit score information;
				and
							.
					(c)Reporting on
			 manufactured home loans that are not treated by the depository institution as
			 real estate loans
					(1)In
			 GeneralSection 304(b) of the Home Mortgage Disclosure Act of
			 1975 (12 U.S.C. 2803(b)) is amended by inserting after paragraph (5) (as added
			 by subsection (B) of this section) the following new paragraph:
						
							(6)the number and
				dollar amount of mortgage loans secured by manufactured homes (as defined in
				section 603 of the National Manufactured Housing Construction and Safety Act of
				1974).
							.
					(2)Mortgage loan
			 defined to include manufactured home loansSection 303(1) of the
			 Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2802(1)) is amended by
			 inserting or a manufactured home after residential real
			 property.
					(d)Enforcement
			 powers for SecretarySection 305 of the Home Mortgage Disclosure
			 Act of 1975 (12 U.S.C. 2804) is amended by inserting at the end the following
			 new subsection:
					
						(d)Authority To
				carry out subsection (b)(4)For
				purposes of enforcing compliance with the requirements of this title pursuant
				to subsection (b)(4)—
							(1)subsections (b)
				through (n) of section 8 of the Federal Deposit
				Insurance Act shall apply to depository institutions described in
				section 303(2)(B) in the same manner they apply to depository institutions (as
				defined in section 3 of the Federal Deposit
				Insurance Act); and
							(2)the Secretary
				shall have the same powers and duties under such subsections with respect to
				depository institutions described in section 303(2)(B) as an appropriate
				Federal banking agency (as defined in such Act) has with respect to depository
				institutions (as defined in section 3 of the Federal Deposit Insurance
				Act).
							.
				
